                                           Case 4:19-cv-06327-PJH Document 75 Filed 03/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHALAMON DUKE,                                     Case No. 19-cv-06327-PJH (SK)
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY
                                   9             v.                                         DISPUTE REGARDING ATTORNEY-
                                                                                            CLIENT PRIVILEGE
                                  10     CITY COLLEGE OF SAN FRANCISCO, et
                                         al.,
                                  11                                                        Regarding Docket No. 70
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties filed a joint letter to address their discovery dispute regarding documents

                                  14   withheld on the basis of attorney-client privilege. Plaintiffs seek to compel production - in

                                  15   unredacted form - of documents that Defendants redacted for attorney-client privilege and

                                  16   identified on a privilege log. Upon review of the unredacted documents in camera, the Court

                                  17   DENIES Plaintiff’s motion to compel production of documents from the privilege log.

                                  18          The party asserting the attorney-client privilege has the burden of proving that the privilege

                                  19   applies. Weil v. Investment/Indicators Research & Management, 647 F.2d 18, 25 (9th Cir. 1981).

                                  20   The privilege protects communications between an attorney and her client made in confidence for

                                  21   the purpose of securing legal advice from the lawyer. U.S. v. Chen, 99 F.3d 1495, 1501 (9th Cir.

                                  22   1996). Here, Defendants argue that Defendant City College of San Francisco (“CCSF”) sought

                                  23   legal advice regarding the allegations that Plaintiff had been accused of sexual harassment in his

                                  24   job before CCSF.

                                  25          Plaintiff argues that Defendants violated the Brown Act and thus that they waived

                                  26   attorney-client privilege. Plaintiff cites Zurich Am. Ins. Co. v. Superior Court, 155 Cal. App. 4th

                                  27   1485, 1503 (2007) for this proposition, but that case does not even address the Brown Act.

                                  28   Furthermore, citation to California law is inappropriate, as the federal law of privilege controls in
                                           Case 4:19-cv-06327-PJH Document 75 Filed 03/11/21 Page 2 of 2




                                   1   this case. In this action, Plaintiff asserts both federal and state law claims. (Dkt. Nos. 1, 24.) In

                                   2   actions with both federal and state law claims, the Court applies the federal law of privilege.

                                   3   Fitzgerald v. Cassil, 216 F.R.D. 632, 635 (N.D. Cal. 2003) (internal citations omitted).

                                   4          Plaintiff then argues that including “nonlegal, nonessential individuals” in communications

                                   5   with lawyers waived any attorney-client privilege and that merely sending a copy of a

                                   6   communication to a lawyer does not cloak that communication with attorney-client privilege.

                                   7   Plaintiff “is informed, believe [sic] and thereon allege [sic] that Defendants were not seeking legal

                                   8   advice in the communications in questions [sic].” Plaintiff again cites to California law, but in this

                                   9   case California law is consistent with federal law. However, Plaintiff misapprehends the nature of

                                  10   the attorney-client relationship. Here, all of the challenged communications fall into two

                                  11   categories: (1) communications between CCSF’s employees and its outside lawyers, and (2)

                                  12   communications between and among CCSF’s employees and its General Counsel for CCSF and
Northern District of California
 United States District Court




                                  13   Associate General Counsel for CCSF. (Dkt. No. 74.) An entity such as the CCSF can only

                                  14   communicate through its employees, and here CCSF, through its employees, sought legal advice

                                  15   from CCSF’s lawyers. Communications between a client and its outside counsel are presumed to

                                  16   be made for the purpose of obtaining legal advice. Chen, 99 F.3d at 1501 (rebuttable presumption

                                  17   that lawyer is hired to give legal advice). Communications between an entity’s employees and its

                                  18   in-house lawyers do not have the same presumption, though. U.S. v. Chevron Texaco Corp., 2541

                                  19   F.Supp.2d 1065, 1076 (N.D. Cal. 2002). Here, the Court has reviewed all the challenged

                                  20   communications and finds that, in these communications, CCSF sought legal advice from its

                                  21   lawyers. For this reason, the Court DENIES Plaintiff’s motion to compel production of

                                  22   unredacted documents.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 10, 2021

                                  25                                                     ______________________________________
                                                                                         SALLIE KIM
                                  26                                                     United States Magistrate Judge
                                  27

                                  28
                                                                                          2
